Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 15 has been considered, but is moot in light of the new grounds of rejection set forth below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Guan (CN 207010302U). 
In regards to Claim 15, Guan discloses a communication device comprising: a wireless communication device (Paragraph [0026], wireless phones and/or computers) configured to operate via electrical energy provided by a power source during mobile use (Fig.1 #1 in conjunction with #2 is the power source device and paragraph [0026 & 0036], which discloses providing electrical energy to the wireless communication device by a power source); and the power source configured to be selectively interoperable with the wireless communication device (Fig.1 and the office notes that the power source can be selectively on or off and/or connected to said wireless device), wherein the power source comprises an active thermal mitigation system (Fig.1, includes cooling fan within said power source). 
In regards to Claim 16, Guan discloses the communication device of claim 15, wherein the active thermal mitigation system comprises a fan, micro-fan, or blower (paragraph [0046], discloses a fan within the power source). 
In regards to Claim 18, Guan discloses the communication device of claim 16, wherein the fan, micro-fan or blower is configured to cause movement of a fluid flow within the power source (Fig.1 and paragraphs [0026 & 0034], discloses the fan causing a fluid flow within the power source). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claim 1, no prior art fairly suggests or discloses the limitation set forth on 8/10/2022.
In regards to Claim 1, no prior art fairly suggests or discloses “one or more venting gills configured to direct a fluid flow from the active thermal mitigation system toward the wireless communication device”, in conjunction with the remaining elements. 
Dependent claims 2-7 are allowably by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 17, no prior art fairly suggests or discloses “wherein the fan, micro-fan or blower is configured to cause movement of a fluid flow upon the wireless communication device”.
In regards to Claim 19, no prior art fairly suggests or discloses “wherein the fan, micro-fan or blower is configured to cause movement of a fluid flow upon the wireless communication device and within the power source”.
Dependent claim 20 is also allowable by virtue of its dependency from claim  19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835